Citation Nr: 1634014	
Decision Date: 08/29/16    Archive Date: 08/31/16

DOCKET NO.  12-15 474	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana



THE ISSUE

Entitlement to an increased disability rating in excess of 30 percent for pulmonary sarcoidosis.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Bosely, Counsel



INTRODUCTION

The Veteran served on active duty from June 1968 to July 1972. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

In March 2014, the Board remanded the issue on appeal to the agency of original jurisdiction (AOJ) for additional development.  The Board noted in that March 2014 remand that the February 2014 Written Brief Presentation of Veteran's representative raised the issues of entitlement to service connection for an acquired psychiatric disorder, bilateral hearing loss, tinnitus, hypertension, and a back disorder, and entitlement to pension.  The Board referred those issues for appropriate action.  Upon remand, no further action was taken on those issues.  Therefore, the Board does not have jurisdiction over them, and they are again referred to the AOJ for appropriate action. 

Likewise, the Veteran's June 2012 substantive appeal raised the issue of service connection for sleep apnea as secondary to sarcoidosis.  That issue has also not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it must also be referred to the AOJ for appropriate action.  

In his June 2012 substantive appeal statement, the Veteran indicated that he was still working due only to "special considerations" as a disabled veteran and that he did not expect these to last much longer.  It does not appear, at present, that this statement was intending to raise the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU), including on the basis of protected environment such as a family business or sheltered workshop.  Thus, that issue is not been presented to the Board as a component of the rating claim now on appeal, and a TDIU claim is not otherwise presently in appellate status before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran is free to raise such a claim at any time, and the instant determination is in no way intended to represent a finding as to the merits of such a claim, if raised at any point.  See 38 C.F.R. § 4.16 (2013); Suttmann v. Brown, 5 Vet. App. 127, 136 (1993) (a claim for a TDIU, even if previously and finally denied, constitutes a new claim).

In addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  


FINDINGS OF FACT

For the entire appeal period, the Veteran's sarcoidosis has not been manifested by pulmonary involvement requiring systemic high dose (therapeutic) corticosteroids for control; cor pulmonale, or; cardiac involvement with congestive heart failure, or; progressive pulmonary disease with fever, night sweats, and weight loss despite treatment; compensable residuals analogous to chronic bronchitis; or extra-pulmonary involvement.  


CONCLUSION OF LAW

The criteria for the assignment of a disability rating in excess of 30 percent for sarcoidosis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.96, 4.97, DCs 6600, 6846, 4.117 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

A.  Duty to Notify

VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, the Veteran was sent a comprehensive letter in September 2008, which was sent prior to the March 2009 rating decision on appeal.  See 38 U.S.C.A. § 5103.  A case-specific notice is not required and any other notice defect is deemed not prejudicial.  See VAOPGCPREC 6-2014 (VA is authorized to provide notice under § 5103(a) before a claim is filed, including on the standard application forms); see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, the duty is satisfied.

B.  Duty to Assist

VA is required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(d).  VA will help a claimant obtain records relevant to the claim(s) whether or not the records are in Federal custody, and VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).

VA has met the duty to assist the Veteran in the development of the claim being decided herein.  His service treatment records have been obtained and appear to be complete.  Also, all sufficiently identified VA treatment records during the appeal period are of record.  The Veteran has not sufficiently identified any other VA medical records he desires to be obtained.  Those private records the Veteran has authorized VA to obtain have also been obtained.  He was provided the opportunity to identify and authorize VA to obtain any other relevant information, including upon remand from the Board in March 2014, but he did not do so.  

In addition to the medical records, VA examinations have been conducted, and they are adequate to inform the Board's judgment on those complex medical matters raised in this appeal, especially as it pertains to the severity of his service-connected disability.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105-06 (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2014).  There is no indication that his symptoms have materially increased in severity since the last VA examination conducted in July 2014 for the disability.  See 38 C.F.R. §§ 3.326, 3.327; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Accordingly, the evidentiary record appears to be complete.

C. Stegall Compliance

The Board also finds that there was substantial compliance with the March 2014 Board remand directives.  Specifically, the Veteran was sent a letter later in March 2014 asking that he identify any health care providers having additional treatment records pertinent to his appeal.  Also as directed, the letter asked him to clarify whether he was in receipt of Social Security disability benefits for pulmonary sarcoidosis.  He did not respond to the March 2014 letter.  Next, the Veteran's VA treatment records from the New Orleans, Louisiana Health Care System, and its inclusive outpatient clinics dated from August 2012 to the present were obtained and associated with the claims file, as directed by the Board.  Next, as directed, the Veteran underwent a VA examination in July 2014 to evaluate the severity of his disability.  This VA examination answers all the questions asked by the Board and is adequate to evaluate the disability.  Finally, the matter was readjudicated in an August 2014 supplemental statement of the case (SSOC), as directed by the Board.  Accordingly, there was substantial compliance with the prior Board remand directives, and no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).

For the above reasons, the Board finds that the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits at this time.

II.  Analysis

The Veteran is seeking an increased rating for sarcoidosis.  He filed a claim for increase in September 2008, which begins the period of appellate review now before the Board (plus consideration of the one-year look back period prior to the filing of that claim).  See Gaston v.  Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).  The disability has been assigned a 30 percent rating throughout the appeal period.  

A. Applicable Law

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  Because the ability to overcome the handicap of disability varies widely among individuals, the disability ratings are based primarily upon the average impairment in earning capacity resulting from a service-connected disability, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  See 38 C.F.R. § 4.15.  

Where there is a question as to which of two disability ratings shall be applied, the higher disability rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where a claimant is awarded service connection and assigned an initial disability rating, separate ratings can be assigned for different periods of time since the effective date for the award of service connection ("known as staged ratings").  See Fenderson v. West, 12 Vet. App. 119, 125-27 (1999).  Staged ratings are appropriate in any case when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

After careful consideration of the evidence, any reasonable doubt remaining on any material question of law or fact is to be resolved in favor of the claimant.  38 C.F.R. § 4.3; Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009).

B. Rating Schedule

The Veteran's disability has been assigned a disability rating under Diagnostic Code (DC) 6846 of 38 C.F.R. § 4.97.  The applicable rating schedule is set forth as follows:

6846   Sarcoidosis: 

Cor pulmonale, or; cardiac involvement with congestive heart failure, or; progressive pulmonary disease with fever, night sweats, and weight loss despite treatment
100 
Pulmonary involvement requiring systemic high dose (therapeutic) corticosteroids for control
60 
Pulmonary involvement with persistent symptoms requiring chronic low dose (maintenance) or intermittent corticosteroids
30 
Chronic hilar adenopathy or stable lung infiltrates without symptoms or physiologic impairment
0 
Or rate active disease or residuals as chronic bronchitis (DC 6600) and extra-pulmonary involvement under specific body system involved


Weight loss is not defined in 38 C.F.R. § 4.97.  Analogously, however, weight loss is defined in 38 C.F.R. § 4.112, regarding the Digestive System.  The term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer. The term "inability to gain weight" means that there has been substantial weight loss with inability to regain it despite appropriate therapy. "Baseline weight" means the average weight for the two-year-period preceding onset of the disease.  38 C.F.R. § 4.112.  

As referred to in DC 6846, the rating schedule for DC 6600 is as follows:

6600   Bronchitis, chronic: 

FEV-1 less than 40 percent of predicted value, or; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) less than 40 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy
100 
FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit)
60 
FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 65-percent predicted
30 
FEV-1 of 71- to 80-percent predicted, or; FEV-1/FVC of 71 to 80 percent, or; DLCO (SB) 66- to 80-percent predicted
10 

Special provisions for the application of evaluation criteria apply for diagnostic code 6600.   38 C.F.R. § 4.96.  (1) Pulmonary function tests (PFT's) are required to evaluate these conditions except: (i) When the results of a maximum exercise capacity test are of record and are 20 ml/kg/min or less. If a maximum exercise capacity test is not of record, evaluate based on alternative criteria; (ii) When pulmonary hypertension (documented by an echocardiogram or cardiac catheterization), cor pulmonale, or right ventricular hypertrophy has been diagnosed; (iii) When there have been one or more episodes of acute respiratory failure; (iv) When outpatient oxygen therapy is required.  Id.  (2) If the DLCO (SB) (Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method) test is not of record, evaluate based on alternative criteria as long as the examiner states why the test would not be useful or valid in a particular case.  Id.  (3) When the PFT's are not consistent with clinical findings, evaluate based on the PFT's unless the examiner states why they are not a valid indication of respiratory functional impairment in a particular case.  Id.  (4) Post-bronchodilator studies are required when PFT's are done for disability evaluation purposes except when the results of pre-bronchodilator pulmonary function tests are normal or when the examiner determines that post-bronchodilator studies should not be done and states why.  Id.  (5) When evaluating based on PFT's, use post-bronchodilator results in applying the evaluation criteria in the rating schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results. In those cases, use the pre-bronchodilator values for rating purposes.  Id.  (6) When there is a disparity between the results of different PFT's (FEV-1 (Forced Expiratory Volume in one second), FVC (Forced Vital Capacity), etc.), so that the level of evaluation would differ depending on which test result is used, use the test result that the examiner states most accurately reflects the level of disability.  Id.  (7) If the FEV-1 and the FVC are both greater than 100 percent, do not assign a compensable evaluation based on a decreased FEV-1/FVC ratio.  Id.  

C. Application of the Rating Schedule

In this case, a rating higher than 30 percent must be denied as the evidence does not show a disability picture more nearly approximating pulmonary involvement requiring systemic high dose (therapeutic) corticosteroids for control of the Veteran's sarcoidosis or any higher level of disability.


DC 6846

The evidence repeatedly shows that the Veteran has not been treated with corticosteroid medication.  An October 2008 VA examination establishes a remote history of sarcoidosis without any treatment required.  VA examinations conducted in July 2012 and July 2014 likewise establish that he has never been treated with corticosteroid medications.  

In a December 2012 statement, the Veteran wrote that he had been prescribed steroid inhalers by various providers, including at VA.  

It is generally within the competence of a lay person to state that he has been prescribed an inhaler.  However, the question of whether a specific type of inhaler is a corticosteroid is not so commonly known that it can be considered within the competence of a lay person.  Nor has the Veteran given any other basis from which it can be determined that he is competently understanding that his inhalers were corticosteroids.  The Veteran was offered the opportunity to submit (or ask VA to obtain) his private treatment records, but he did not do so.  Nor did he submit a copy of any prescriptions for review by an examiner.  Thus, his own lay statements indicating treatment with corticosteroid inhalers alone cannot be considered competent evidence of such.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Petitti v. McDonald, 27 Vet. App. 415, 427-28 (2015); Fountain, 27 Vet. App. at 274-75.  

The VA treatment records show a prescription for an albuterol inhaler in January 2011.  Pursuant to the VA examiners' assessments, however, this cannot be considered a corticosteroid.  The July 2012 VA examiner, in particular, noted that the Veteran required intermittent inhalational bronchodilator therapy, but not corticosteroids.  

Thus, the Board has no evidentiary basis to conclude that he has been prescribed systemic high dose (therapeutic) corticosteroids for control of his sarcoidosis.  Absent such evidence, the next higher rating, 60 percent may not be assigned.

There is some evidence of higher-level symptoms at the 100 percent level.  

Specifically, in June 2012 and December 2012 statements, the Veteran wrote that he had problems with fever, night sweats, and weight loss (among other symptoms not listed at the 100 percent level).  The October 2008 VA examination notes a history of night sweats.  A May 2013 VA primary care note reflects his complaints of some sweats often at night .  A June 2013 VA Mental Health Clinic also notes night sweats.  The July 2014 VA examination also notes waking up at night sweating, plus occasional fever associated with respiratory infections.  

With regard to night sweats, the more competent evidence tends to make it more likely that this symptom is associated with a mental health condition and not sarcoidosis.  For instance, in context, the notation of night sweats at the June 2013 VA Mental Health Clinic involved military related-nightmares with night sweats.  The July 2014 VA examination likewise noted waking up at night with anxiety attacks, bad memories, and sweating, which did not occur without the associated psychiatric symptoms.  These findings make it more likely than not that the night sweats are not associated with sarcoidosis.  Thus, such symptoms cannot support assignment of a higher rating.  Mittleider, 11 Vet. App. 181.  

With regard to weight loss, the Veteran's June 2012 and December 2012 statements appear to be inaccurate.  His VA medical records reflect the following weight readings (in pounds):

205.6 in October 2008 
206 in January 2009
197 in May 2010
199 in June 2010
197 in September 2010
201 in January 2011
191.5 in September 2011
189 in November 2011
187 in March 2012
199 in May 2013  
194 in June 2013
205 in June 2013
205 in September 2013 

These readings tend to show that there has been some fluctuation in his weight.  However, the Veteran has never lost 10 percent of his highest weight, which was recorded in October 2008 and again in June 2013 and September 2013.  (This calculation is based on the following:  10 percent of 205 is 20.5, which would be a weight of 184.5 pounds.)  Consistent with such a conclusion, the VA examiners consistently found an absence of weight loss.  In fact, the July 2014 VA examiner explained that the Veteran was obese; he did not have weight loss; and, in fact, he continued to gain weight over time.  His VA primary care provider in May 2013 also noted that there had been no weight loss.  Thus, the evidence does not establish weight loss despite treatment, as required for a 100 percent rating under DC 6846.  See 38 C.F.R. § 4.97.  

Finally, the evidence does not establish progressive pulmonary disease.  The July 2014 VA examiner found that the Veteran's sarcoidosis had not progressed on serial chest radiographs.  

Thus, overall, the evidence establishes that the Veteran's sarcoidosis is not manifested by progressive pulmonary disease with fever, night sweats, and weight loss despite treatment, which are the symptoms listed at the 100 percent level.  See 38 C.F.R. § 4.97, DC 6846.  

Because the Veteran's sarcoidosis has not more nearly approximated a higher disability level, a higher rating is not warranted under DC 6846.  

DC 6600

A higher rating is also not warranted under DC 6600 as the evidence shows that the condition does not manifest with FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  

At the October 2008 VA examination, FEV-1 was 69 percent, and DLCO/VA 87 percent.  A second PFT was conducted in July 2012, when FEV-1 was -36 percent predicted;  FEV-1/FVC was -21.96 percent predicted; DLCO was 44 predicted (pre-bronchodilator).  It was noted that DLCO testing was an invalid study, and the interpretation was "meaningless," with repeat recommended when cough was decreased.  

A repeat PFT was then conducted in May 2014.  A VA doctor in May 2014 stated that these results showed moderate obstructive ventilatory impairment and a moderate reduction in the diffusing capacity.  However, the July 2014 examiner interpreted the May 2014 PFT results and concluded that it was also an invalid study because the Veteran could not perform the maneuvers to obtain reproducible objective results. 

Regardless of the results of these PFTs, the evidence establishes that the results are not due to sarcoidosis, but are due to the Veteran's nonservice-connected chronic obstructive pulmonary disease (COPD).  

Most clearly, the July 2012 VA examiner explained that in people with COPD, a decreased DLCO, such as the Veteran had, is usually a sign that some or all of the blockage is due to emphysema.  Furthermore, according to the VA examiner, a decrease in the FEV-1 in this Veteran's PFT means there is obstruction of the air flow out to the lungs, which is seen in people with COPD; a reduced FEV-1 value is often the most important predictive value followed over time in COPD patients.  Likewise, the July 2014 VA examiner concluded that the Veteran had COPD from cigarette smoking, which was the condition predominantly responsible for the limitation in pulmonary function.  This examiner also explained that the Veteran's obesity increased the subjective feeling of breathlessness and was not due to sarcoidosis.  

Even earlier, the October 2008 VA examiner commented that the Veteran was a smoker and his PFT showed mixed obstructive and restrictive pattern.  Similarly, a computed tomography scan was conducted in January 2009, and it was interpreted to show emphysematous changes but no other abnormality.  

Because this evidence attributes the Veteran's reduced PFT results to his COPD, which is not service-connected, the PFT results cannot be considered in his disability rating for the service-connected sarcoidosis.  As such, it cannot establish the evidentiary basis for a higher disability rating.  See Mittleider, 11 Vet. App. at 182.

Thus, a higher rating under DC 6600 is not assignable.  

Extra-Pulmonary Involvement

Under DC 6846, a rating may also be assigned for extra-pulmonary involvement.  Here, however, there is no compensable extra-pulmonary involvement.  The July 2014 VA examiner explained that the Veteran does not have any evidence of extra-pulmonary sarcoidosis except some granulomas in the spleen, which would not cause any symptoms or impairments.  Disability ratings for the spleen are set forth in 38 C.F.R. § 4.117, the Hemic and Lymphatic Systems.  That rating schedule does not provide for a compensable rating where injury or disease of the spleen does not result in any symptoms or impairments.  See, e.g., 38 C.F.R. § 4.117, DCs 7706, 7707.  Thus, a higher rating may not be assigned on the basis of extra-pulmonary involvement.     

Summary and Conclusion

Again, the Veteran wrote in June 2012 and December 2012 that he continued to have severe breathing pain from sarcoidosis scar tissue in his lungs and worsening pulmonary problems with fever, night sweats, sleep apnea, and weight loss.  

It is generally within the competence of a lay person to identify and observe the effects of a disability under the ordinary conditions of daily life.  Moreover, sarcoidosis may manifest with some symptoms readily observable by a lay person, such as night sweats, breathing difficulty, fever, and weight loss.  Accordingly, the lay evidence is competent evidence to this extent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Petitti v. McDonald, 27 Vet. App. 415, 427-28 (2015); Fountain, 27 Vet. App. at 274-75.  However, the rating schedule for evaluating sarcoidosis requires precise medical findings, including findings as to whether the pulmonary involvement is related to sarcoidosis instead of an unrelated condition.  Likewise, it is not so widely known or commonly accepted that sleep apnea is a result of sarcoidosis.  (In the Introduction section of this decision, the Board has referred that implied claim to the RO for initial development.)  It does not appear that the Veteran has a background in medicine, or a related field, such that he can be recognized as having the medical expertise needed to make such medical findings.  Accordingly, his testimony is useful in understanding those symptoms he is competent to identify and the effect of the disability on his daily life, but does not provide a basis for attributing those symptoms to sarcoidosis or otherwise assigning a higher rating.  See Petitti, 27 Vet. App. at 427-28.

He also wrote in the December 2012 statement that his family doctor agreed that his respiratory breathing difficulties "can be caused from Sarcoidosis scar tissue."  He concluded by stating that "[a]ll of my doctors agree that the nodule scarring may cause my breathing pain/issues and may appear the same as COPD."  

Generally, a lay person is competent to convey what a doctor told him.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, no such opinions are in the claims file.  Again, the Veteran was provided the opportunity to submit those records for review, but did not do so.  Thus, the Board has no way to determine the factual basis or rationale underpinning these doctors' conclusions, which precludes the Board from assigning any probative weight to the opinions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Horn v. Shinseki, 25 Vet. App. 231, 240 (2012) (an unexplained conclusory opinion is entitled to no weight in a service-connection context).  

Moreover, as conveyed by the Veteran, these opinions indicate only that the Veteran's symptoms can or may be a result of sarcoidosis.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required to establish a nexus.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Bostain v. West, 11 Vet. App. 124, 127-28 (1998); Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Where these opinions only indicate that the Veteran's symptoms can or may result from sarcoidosis, the more definitive VA examiners' opinions establish that such a relationship is unlikely.  Thus, the opinions of the Veteran's doctors, as he conveyed in the June 2012 and December 2012 statements, do not provide an evidentiary basis for attributing such symptoms to sarcoidosis.  

To conclude, the Board finds that the Veteran's disability picture and symptomatology, taken as a whole and in combination with the subjective and objective evidence, has not more nearly approximated the criteria for a disability higher than 30 percent rating at any time during the appeal period.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Staged ratings are not for assignment under these circumstances.  In this regard, the current 30 percent rating was assigned based on the date the Veteran filed a claim for increase in September 2008.  The increase was based on the results of a VA examination conducted the following month, October 2008.  It is not factually ascertainable from that examination, or the other evidence of record, when the 30 percent disability level arose.  The earliest that it can be factually ascertained that he met the criteria for the 30 percent rating is October 2008, the date he was examined by VA.  See 38 C.F.R. § 3.400(o) (2015); Gaston, 605 F.3d at 984.  

Therefore, even after resolving all reasonable doubt in the Veteran's favor, the appeal for a higher rating under the rating schedule is denied. 

D. Extraschedular Consideration

The Board's findings above are based on the rating schedule.  Generally, it must be remembered that the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  In this regard, the basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  See 38 C.F.R. § 4.10.  The disability evaluations are based upon this functional impairment-the lack of usefulness, of these parts or systems, especially in self-support.  See id.  Moreover, the rating schedule is based primarily upon the average impairment in earning capacity, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  38 C.F.R. § 4.15.

To afford justice in exceptional situations, however, an extraschedular rating may also be assignable.  38 C.F.R. § 3.321(b).  The Board may not, in the first instance, assign an increased rating on an extraschedular basis, but may determine whether referral for extraschedular consideration is warranted, provided that it articulates the reasons or bases for that determination.  See Bagwell v.  Brown, 9 Vet. App. 337, 339 (1996).  

(1) Criteria

The extraschedular determination must follow a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, the level of severity and symptomatology of a Veteran's service-connected disability must be compared with the established criteria found in the rating schedule for that disability.  Id.  If the rating criteria reasonably describe a Veteran's disability level and symptomatology, the disability picture is contemplated by the rating schedule.  Therefore, the assigned schedular evaluation is adequate and no referral is required.  Id.  If the schedular evaluation does not contemplate the level of disability and symptomatology, and is found inadequate, the second step of the inquiry requires the Board to determine whether the exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-16.

The first Thun element compares a claimant's symptoms to the rating criteria, while the second addresses the resulting effects of those symptoms.  Thus, the first and second Thun elements, although interrelated, involve separate and distinct analyses.  Yancy v. McDonald, No. 14-3390, 2016 WL 747304, at *8 (Vet. App. Feb. 26, 2016)

If analysis of the first two steps shows that the rating schedule is inadequate to evaluate the disability picture and that picture shows the related factors discussed above, the final step requires that the disability be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. 111.

Limiting referrals for extraschedular evaluation to considering a Veteran's disabilities individually ignores the compounding negative effects that each individual disability may have on the Veteran's other disabilities.  Section § 3.321(b)(1) performs a gap-filling function, accounting for situations in which a Veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a Veteran's disabilities are nonetheless inadequately represented.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Therefore, referral for extraschedular consider may also be made to consider the compound/combined impact of multiple service-connected disabilities in determining whether referral for extraschedular consideration is needed.  See id.

(2) Discussion

In this case, referral for extraschedular consideration is not warranted.  The Veteran's service-connected sarcoidosis disability is manifested by residual lung scarring.  The July 2014 VA examiner, in particular, explained that the nature and severity of all the manifestations of the Veteran's pulmonary sarcoidosis at that time involved residual lung scarring.  Although the Veteran has complained of chest pain, the VA examiner explained that pulmonary scarring is not usually a painful condition, but he may have some pleural adhesions that are painful; this is not usually associated with sarcoidosis, which does not predominantly affect the lower lung zones; and that sarcoidosis is predominantly an upper zone pulmonary phenomenon.  Thus, such symptomatology is not a manifestation of sarcoidosis.  See Mittleider, 11 Vet. App. at 182.  

This notwithstanding, the rating schedule for sarcoidosis contemplates all physiologic impairment and symptoms of "pulmonary involvement."  See 38 C.F.R. § 4.97, DC 6846.  Alternatively, the disability can be rated by analogy to chronic bronchitis and for extra-pulmonary involvement.  Id.  In light of these broad and inclusive rating criteria, it must be found that the rating schedule was purposely designed to compensate for all symptoms of his sarcoidosis disability, and the complete and comprehensive signs and symptoms of the disability are contemplated by the rating schedule. 

Consequently, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's sarcoidosis disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  Finally, the Board notes that the Veteran is not service-connected for any other disabilities, and the issue of entitlement to a TDIU is not currently within the scope of this appeal.  See Johnson, 762 F.3d 1362.  For these reasons, referral for consideration of an extraschedular rating for this disability is not warranted.  


ORDER

A disability rating in excess of 30 percent for sarcoidosis is denied.  

____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


